DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-7, 9-10, 17  are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 6 - 7 ,9 -10, 17 positively recites the human body and the relationship of the device to the human body. This can be corrected by using “adapted to” or “configured for” language. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant recites “wherein the principal direction, in a state when stretched out,”. It is unclear how a direction is capable of having stretch. Further it is unclear if the applicant is reciting a state of not being worn, when a device is stretched?  For purposes of examination, the claim as been construed to mean the direction when continuing on the same axis would extend along a straight line through the metacarpophalangeal joint […].  Appropriate clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 6-10, 15-17 and 19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by York (US 2019/0216144). The device of York discloses,
With respect to claim 1, A glove with a palm section configured for covering the a palm of the a hand (Figure 2), a back section configured for covering the a back of the hand (Figure 1)  and a trigger device (56), wherein the trigger device is provided at the a point on the glove which, when the glove is being worn, is configured to rest against the a radial side of the a metacarpophalangeal joint of an index finger of a user's hand (Figure 1), wherein the glove has a base body  (26) defining a band (30), which comprises the palm section and the back section (Figure 1), wherein the glove comprises at opposed ends of the glove (left side, right side of straps when unattached) , a first securing element (34) and a second element (36)  detachably securable to one another, wherein the trigger device (56)  is substantially provided on a tongue of the base body (extension at the index finger), which protrudes on the a finger side beyond at least one of the a finger-side edge of the palm section and an imaginary extension of the finger-side edge of the palm section (Figure 1).
With respect to claim 2,  wherein the trigger device is provided in a neutral area of the glove with respect to length change when the hand or a finger of the user is moved. The trigger device 56, is in a neutral area, as defined by the claim, and the length of the movement would depend on the anatomy of the user, the device is capable of meeting the limitation as recited, and therefore meets the claim. See MPEP 2114.
With respect to claim 3, wherein the glove has a thumb hole, which is arranged between the back section and the palm section (see area where 44 exits the glove) and is bordered by a stop at its finger-side end (upper apex of the hole), wherein the thumb hole has a longitudinal axis (where the thumb is inserted) and the trigger device is spaced  apart from the stop by a first distance in a direction of the longitudinal axis towards the finger side of the glove (Figure 1).
With respect to claim 4,  wherein the glove has a thumb hole, (see area where element 44 exits) which is arranged between the back section and the palm section (Figures 1 and 2) and is bordered by a stop at its finger-side end (upper end of the thumb aperture, figure 1).

wherein the thumb hole has a transverse axis  (distance across the aperture) and the trigger device is spaced apart from the stop by a second distance a direction of the transverse axis towards the back section (Figure 1).  


With respect to claim 6, wherein the stop, in a state when being worn, is capable for use such that it lies between the metacarpophalangeal joint of the index finger and a carpometacarpal joint of a  thumb of the user's hand. The position of the device on the hand would be depending on the size/anatomy of a specific user. The prior art is capable of being used in the manner recited and therefore meets the claim. 

With respect to claim 7, wherein the thumb hole extends to beyond a carpometacarpal joint of a thumb.  The position of the device on the hand would be depending on the size/anatomy of a specific user. The prior art is capable of being used in the manner recited and therefore meets the claim. See MPEP 2114.

With respect to claim 8, wherein the trigger device has an actuation element (leads figure 5) and a trigger surface (top surface of the button), through which the actuation element can be actuated, wherein the trigger surface has a principal direction (See Figure 1).f

With respect to claim 9, wherein the principal direction, in the state when being worn, extends substantially along a straight line through the metacarpophalangeal joint of the index finger and the-a carpometacarpal joint of a thumb. The position of the device on the hand would be depending on the size/anatomy of a specific user. The prior art is capable of being used in the manner recited and therefore meets the claim. See MPEP 2114.

Claim 10, as best understood, state when stretched out, runs is capable for use to be substantially parallel to a longitudinal axis or at an angle of less than 45° to the longitudinal axis. The surface is positioned similar  to the instant invention, and meets the structural requirements of the claim, and would be expected to function in the same manner as recited when positioned on a human, the position however; would depend on the size/anatomy of the user. The prior art is capable of being used in the manner recited and therefore meets the claim. See MPEP 2114.
With respect to claim 15, wherein the glove has a holder (55)  for an electronics module, wherein the holder has at least one electrical contact element , which is electrically connected to the trigger device (para 0041).

With respect to claim 16, wherein the finger side edge of the palm section or an imaginary extension of the finger-side edge of the palm section at least one intersects of a trigger surface when the glove is stretched out and runs between a center of the trigger surface and the-a stop. The position of the elements with respect to the device “when the glove is stretched out” is a product by process recitation. The prior art is interpreted as being capable of performing in the manner recited, since the structure of the prior art meets the structure recite and would be expected to perform the same way, see MPEP 2114. 

With respect to claim 17, wherein the finger side edge of the palm section when the glove is being worn is capable of being positioned such that it runs on a wrist side of at least the metacarpophalangeal joint of the index finger (Figure 1). 


With respect to claim 19, A glove with a palm section configured for covering the a palm of the a hand, a back section configured for covering the a back of the hand (Figure 10 and a trigger device (56)  wherein the trigger device is provided at a point on the glove which, when the glove is being worn, is configured to rest against the-a radial side of the-a metacarpophalangeal joint of an index finger of a user’s hand (Figure 1), wherein the glove comprises at opposed ends of the glove (34,36 when straps are unsecured), a first securing element (34) and a second element (36)  detachably securable to one another, wherein the glove has a thumb hole (where 44 exits), which is arranged between the back section and the palm section (Figures 1 and 2) and is bordered by a stop at its finger-side end (upper end of the aperture), wherein the thumb hole has a transverse axis  (Figure 1) and the trigger device is spaced apart from the stop by a second distance in the-a direction of the transverse axis towards the back section (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  5  is/are rejected under 35 U.S.C. 103 as being unpatentable over York. The device of York substantially discloses the claimed invention but is lacking the measurement recited by applicant.
With respect to claim 5, the second distance is smaller than 40mm.  The device of York teaches a minimal distance; but is silent with respect to the value. However, it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a distance between components. In the instant case, a person having ordinary skill in the art would be motivated to find the optimal value of distance between the thumb hole and the trigger device as it would involve only routine skill in the art. 

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over York in view of Waters (US 2011/0122601). The device of York substantially discloses the claimed invention but is lacking a trigger device, pressure plate and fabric cover.
With respect to claim 11, wherein the trigger device has a protective wall (110), which has at least one first section, which is provided between at least one of an actuation element and a trigger surface on the one hand and at least one of the-a longitudinal axis and the palm section on the other hand.
With respect to claim 14, The device of Waters teaches the trigger device includes a protective wall (110), a pressure plate 62, 42) and an actuation element is covered by a textile layer (104, para 0005).
It would have been obvious to a person having ordinary skill in the art to utilize the trigger having the wall, pressure plate and cover as taught by Waters in order to provide protection against accidental activation (para 0034) and also provide a protector barrier (para 0061)

Claims 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over York in view of Daniels (US 2007/0083979). The device of York substantially discloses the claimed invention but is lacking a thumb aperture that has elastic and a thumb aperture that is borderless. The device of Daniels discloses,
With respect to claim 18, a thumb hole is bordered at its wrist-side end by an elastic element (204, para 0021). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the elastic material taught by Daniels in order to provide  a snug fit.
	The device of York discloses,
With respect to claim 21, A glove with a palm section (28)  configured for covering the palm of a hand, a back section (26) configured for covering a back of the hand and a trigger device (56), wherein the trigger device is provided at a point on the glove which, when the glove is being worn, is configured to rest against a radial side of a metacarpophalangeal joint of an index finger of a user’s hand (Figure 1), wherein the glove has a base body (Figure 1), which comprises the palm section and the back section, wherein the trigger device (56) is substantially provided on a tongue (extension of the index portion of the glove) of the base body, which protrudes on a finger side beyond at least one of a finger-side edge of the palm section and an imaginary extension of the finger-side edge of the palm section, and wherein the glove has a thumb hole (where 44 exits) which is arranged between the back section and the palm section (figures 1 and 2). The device of York substantially discloses the claimed invention but is lacking a “not” bordered thumb aperture. 
The device of Daniels teaches a thumb aperture (Figures 1A and 2) and is bordered by a stop  (near 104)  at its finger-side end (Figure 2) wherein the thumb hole is not bordered on its wrist-side end  but the base body is open on the wrist side (Figure 2). 

With respect to claim 22, wherein the thumb hole is not bordered on its wrist-side end by one or more of a textile layer of the base body (Figure 2).

With respect to claim 23, wherein the thumb hole is bordered at its wrist-side end by an elastic element (106, para 0020). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the elastic material over the borderless opening as taught by Daniels in order to provide a snug yet reliable fit (para 0020). 




Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732